Exhibit 10.1

CONSENT AND MODIFICATION AGREEMENT

This Consent and Modification Agreement (the “Agreement”) is made as of the 15th
day of January 2014, by and between O’Connell Benjamin, (hereinafter referred to
as the “Employee”) and Authentidate Holding Corp., a Delaware corporation with
principal offices located at 300 Connell Drive, 5th Floor, Berkeley Heights, New
Jersey 07922 (hereinafter referred to as the “Company”).

WHEREAS, the Employee is currently employed by the Company as its Chief
Executive Officer and President and had entered into an Employment Agreement
dated as of September 30, 2013 setting forth the terms and conditions of his
employment (the “Employment Agreement”); and

WHEREAS, in February 2010, February 2011, June 2012 and January 2013, the
Company and the Employee agreed to implement and continue a salary reduction
program and entered into certain Compensation Modification Agreements on
February 18, 2010, February 4, 2011, June 21, 2012 and January 15, 2013
(collectively, the “Prior Modification Agreements”); and

WHEREAS, pursuant to the Employment Agreement, the Employee agreed to continue
the terms of that certain Compensation Modification Agreement dated January 15,
2013 (the “2013 Modification Agreement”), pursuant to which Employee’s base
salary payable under the Employment Agreement was reduced by 30% until the first
to occur of (i) January 15, 2014 or (ii) the Company’s achievement of Cashflow
Breakeven (as defined in such 2013 Modification Agreement); and

WHEREAS, the Employment Agreement further provides for a continuation and
modification to the terms of the salary reduction program in the event that the
Company wishes to continue the salary modification program after January 15,
2014; and

WHEREAS, the Company wishes to continue such salary reduction program on terms
that vary from those set forth in the Employment Agreement and Employee hereby
consents to such measures on the terms as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Notwithstanding the terms and conditions of the Employment Agreement and the
2013 Modification Agreement, Employee hereby agrees to continue to accept the
reduction in his Base Salary (as defined in the Employment Agreement) as
consented to pursuant to the Employment Agreement and the 2013 Modification
Agreement, such that commencing as of January 16, 2014, the Employee’s reduced
Base Salary shall continue to be equal to 70% of the Base Salary payable to him
under the Employment Agreement (“Reduced Salary”) until the first to occur of
(i) January 15, 2015 or (ii) such time as the Company achieves Cash Flow
Breakeven, as defined below. Upon the first to occur of the events described in
the foregoing sentence, the Base Salary payable to Employee shall revert to the
level provided for in the Employment Agreement.

 

2. Company and Employee agree that for the purpose of determining the Severance
Payment, as defined in the Employment Agreement, the term Base Salary shall mean
the Employee’s Base Salary as it existed on the day immediately prior to
February 1, 2010 and no such amounts shall be calculated by reference to the
Reduced Salary.

 

- 1 -



--------------------------------------------------------------------------------

3. In consideration of the acceptance of the Reduced Salary by Employee, the
Company hereby grants to Employee a number of Restricted Stock Units (the
“Awards”) as shall be determined by dividing (y) the aggregate maximum reduction
of Employee’s Base Salary pursuant to this Agreement for the period commencing
January 16, 2014 and ending January 15, 2015 by (z) the fair value of an Award,
as determined by reference to the closing price of the Company’s common stock on
the grant date of such Award (which for the purposes of this Agreement shall be
the date on which this Agreement is executed by the parties hereto).

The Awards shall be granted under the Company’s 2011 Omnibus Equity Incentive
Plan (the “2011 Plan”) and shall be subject to the terms and conditions thereof
and the terms of the Restricted Stock Unit Agreement annexed hereto as Exhibit
A, except as such terms may be modified by the Employment Agreement. The Awards
shall only vest upon either (A) the date determined in good faith by the
Management Resources and Compensation Committee of the Board of Directors that
the Company achieves Cash Flow Breakeven (as defined below) or (B) subject to
the limitation set forth below, in the event Employee’s employment is terminated
either (i) by the Company without “Cause” (as such term is defined in the
Employment Agreement) or (ii) by the Employee for “Good Reason” (as such term is
defined in the Employment Agreement), subject, however to Section 5 of this
Agreement. To the extent the Awards granted pursuant to this Agreement would
vest in connection with the termination of Employee’s employment by the Company
without “Cause” or by the Employee for “Good Reason”, then notwithstanding
anything else which may be set forth in the Employment Agreement, such Awards
will vest ratably based on the number of payroll periods which have occurred
during the period commencing on the Effective Date and ending January 15, 2015.

 

4. As used in this Agreement, the term “Cash Flow Breakeven” means that the
Company has achieved positive cash flow from operations for two consecutive
fiscal quarters, determined by reference to the revenues and other amounts
received by the Company from its operations; provided, however, that as used
herein, the term “cash flow from operations” shall not include (a) amounts
received from the sale, lease or disposition of (i) fixed or capital assets,
except for amounts received in the ordinary course of business; or (ii) any
subsidiary company; (b) capital expenditures; (c) interest income and expense;
and (d) other non-operating items as determined in accordance with generally
accepted accounting principles in the United States as consistently applied
during the periods involved.

 

5. Employee acknowledges and agrees that the arrangements set forth herein shall
not constitute “Good Reason” as defined under the Employment Agreement. The
Employee agrees and understands that nothing in this Agreement shall confer any
right with respect to continuation of employment by the Company, nor shall it
interfere in any way with the Employee’s right or the Company’s right to
terminate the Employee’s employment at any time, with or without cause.

 

6. Nothing in this Agreement shall create or be construed or interpreted as
creating any contract of employment for any term between the Company and
Employee.

 

7.

This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements between the parties, whether oral or written,
with respect to the subject matter hereof and it is hereby expressly agreed that
the provisions of this Agreement supersede Section 4.1(a) of the Employment
Agreement. Solely for the purposes of clarity, equity instruments issued to the
Employee pursuant to the Prior Modification Agreements remain in full force and
effect in accordance with their presently existing terms, inclusive of
amendments to such equity instruments made prior to the date of this Agreement.
No change, addition or amendment shall be made hereto, except by written
agreement signed by the parties hereto. Except for the amendments agreed upon by
the parties as set forth herein, the Employment Agreement has not

 

- 2 -



--------------------------------------------------------------------------------

  otherwise been modified by the parties and all other provisions of the
Employment Agreement not specifically amended by this Agreement shall remain in
full force and effect and are hereby ratified, affirmed and approved. Except as
may be expressly set forth herein, nothing herein shall constitute a waiver by
either the Company or Employee of all other restrictions, rights or remedies
that either may have.

 

8. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

Remainder of page is intentionally left blank. Signature page follows.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

AUTHENTIDATE HOLDING CORP.     EMPLOYEE By:  

/s/ William A. Marshall

    By:  

/s/ O’Connell Benjamin

Name:   William A. Marshall     Name:   O’Connell Benjamin Title:   Chief
Financial Officer      

 

- 4 -